Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed August 3, 2022 has been received, Claims 1-7, 12, 14-23 are currently pending.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the four edges are straight edges” in Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 21 recites “each of the four edges are straight edges”. After a full review of Applicant’s disclosure it does not appear that the edges are straight edges. Additionally, as depicted, the edges are not straight and there is no way to ascertain if Applicant intended them to be straight. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “each of the four edges are straight edges”. Additionally, as depicted, the edges are not straight and there is no way to ascertain if Applicant intended them to be straight. Therefore, these limitations are regarded as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-7, 12, and 14-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US 3,334,427) in view of Hipp (US 2003/0196351).
Regarding Claim 1, Edwards discloses an industrial shoe protector, comprising: a tongue portion (32) with an upper portion (i.e. top portion) and a lower portion (i.e. bottom portion); a canopy portion (23) with an outside edge (i.e. lateral edge) connected to a lower edge (i.e. bottom edge) by a lower outside corner (bottom lateral corner), and the lower edge connected to an inside edge (i.e. medial edge) by a lower inside corner (bottom medial corner), an upper inside corner (top medial corner) connected to an upper inside edge (i.e. medial portion of the top edge), and an upper outside corner (top lateral corner) connected to an upper outside edge (i.e. lateral portion of the top edge), wherein the upper inside corner and the upper outside corner directly merge into the lower portion of said tongue portion (as seen in Fig.4 & 5), wherein the canopy portion has a canopy portion upper quarter (i.e. upper 25% of 23) that is a quarter of the canopy portion that is closest to the tongue portion; a first securing hole (left aperture of 25) in the canopy portion upper quarter positioned laterally from a second securing hole (right aperture of 25) in the canopy portion upper quarter (as seen in Fig.4 & 5); wherein the industrial shoe protector is configured to secure to an industrial shoe (10) by inserting one or more laces of the industrial shoe through the securing holes in the canopy portion (Col.3, lines 1-2), with the upper portion of the tongue portion disposed above an ankle of the industrial shoe, behind the laces (shoelace seen at 37-40) and between the laces and a tongue of the industrial shoe (as seen in Fig.3); and wherein said canopy portion is configured to cover the laces of the industrial shoe below the ankle of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.3). Edwards does not disclose the canopy portion having the inside edge is longer than the outside edge. However, Hipp teaches a shoe protector having a canopy portion (12) with an inside edge (22) being longer than the outside edge (24)(as seen in Fig.9; para.37).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the canopy portion of Edwards to have a longer inside edge than the outside edge, as taught by Hipp, in order to provide additional protection and stability to a user’s foot when wearing the shoe protector on footwear in operating conditions.

Regarding Claim 2, Edwards discloses an industrial shoe protector of claim 1, wherein said industrial shoe protector is leather (Col.2, line 40 & 57).
Regarding Claim 3, Edwards discloses an industrial shoe protector of claim 1, wherein a width of said canopy portion (23) tapers from the lower edge (i.e. bottom edge) to the canopy portion upper quarter (i.e. adjacent the top edge)(as seen in Fig.3 & 5).
Regarding Claim 4, Edwards discloses an industrial shoe protector of claim 1, wherein the tongue portion is less than three quarters of the width of the canopy portion (see annotated Figure below).

    PNG
    media_image1.png
    438
    480
    media_image1.png
    Greyscale

Regarding Claim 5, Edwards and Hipp disclose the invention substantially as claimed above. While Edwards shows the tongue portion extending a significant distance above the upper edge of the canopy portion in Figures 3 & 5, Edwards does not disclose wherein said tongue portion extends at least 4 inches above the canopy portion. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the tongue portion of Edwards such that it extends at least 4 inches above the canopy portion, in order to provide the desired amount of protection for the user’s foot and ankle when the shoe protector is in use. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 6, Edwards discloses an industrial shoe protector of claim 1, wherein said canopy portion (23) is configured to cover top of shoe stitching (i.e. stitching at free edge containing 16) on the industrial shoe forward of the ankle when the industrial shoe protector is secured to the industrial shoe (as seen in FIg.3).
Regarding Claim 7, Edwards discloses an industrial shoe protector of claim 1, wherein said canopy portion (23) is configured to completely cover the laces of the industrial shoe forward of the securing holes (left and right apertures of 25) when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.1-5).
Regarding Claim 12, Edwards discloses an industrial shoe protector system, comprising: an industrial shoe (10); an industrial shoe protector comprising a tongue portion (32) with an upper portion (i.e. top portion) and a lower portion (i.e. bottom portion), a canopy portion (23) with an outside edge (i.e. lateral edge) connected to a lower edge (i.e. bottom edge) by a lower outside corner (bottom lateral corner), and the lower edge connected to an inside edge (i.e. medial edge) by a lower inside corner (bottom medial corner), an upper inside corner (top medial corner) connected to an upper inside edge (i.e. medial portion of the top edge), and an upper outside corner (top lateral corner) connected to an upper outside edge (i.e. lateral portion of the top edge), wherein the upper inside corner and the upper outside corner directly merge into the lower portion of said tongue portion (as seen in Fig.4 & 5), wherein the canopy portion has a canopy portion upper quarter (i.e. upper 25% of 23) that is a quarter of the canopy portion that is closest to the tongue portion and two securing holes (left and right apertures of 25) in the canopy portion upper quarter (as seen in Fig.4 & 5); wherein the industrial shoe protector is secured to the industrial shoe with one or more laces of the industrial shoe passing through the securing holes in the canopy portion (Col.3, lines 1-2), with the upper portion of the tongue portion held by the laces against a tongue of the industrial shoe above an ankle of the industrial shoe (as seen in Fig.3); wherein said canopy portion is configured to cover the laces of the industrial shoe forward of the securing holes towards a toe of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.3). Edwards does not disclose the canopy portion having the inside edge is longer than the outside edge. However, Hipp teaches a shoe protector having a canopy portion (12) with an inside edge (22) being longer than the outside edge (24)(as seen in Fig.9; para.37).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the canopy portion of Edwards to have a longer inside edge than the outside edge, as taught by Hipp, in order to provide additional protection and stability to a user’s foot when wearing the shoe protector on footwear in operating conditions.
Regarding Claim 14, Edwards discloses an industrial shoe protector system of claim 12, wherein said canopy portion is configured to completely cover the laces of the industrial shoe forward of the securing holes when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.3).
Regarding Claim 15, Edwards discloses an industrial shoe protector system of claim 12, wherein the tongue portion is less than three quarters of the width of the canopy portion (see annotated Figure above with Claim 4).
Regarding Claim 16, Edwards discloses an industrial shoe protector system of claim 12, wherein said canopy portion tapers from the lower edge (i.e. bottom edge) to the canopy portion upper quarter (i.e. upper 25% of 23)(as seen in Fig.3 & 5).
Regarding Claim 17, Edwards discloses an industrial shoe protector, comprising: a tongue (32); a canopy (23) with four corners connected by three edges including a lower edge (i.e. bottom edge), an outside edge (i.e. lateral edge) and an inside edge (i.e. medial edge)(as seen in Fig.2-3 & 5), the tongue extending from the upper edge of the canopy (as seen in Fig.4), wherein the canopy has a canopy portion upper quarter (i.e. top 25% of 23) that is a quarter of the canopy that is closest to the tongue (as seen in Fig.4 & 5); a first securing hole (left aperture of 25) in the canopy portion upper quarter positioned laterally from a second securing hole (right aperture of 25) in the canopy portion upper quarter (as seen in Fig.4 & 5); and wherein said canopy (23) is configured to cover laces of an industrial shoe (10) below an ankle of the industrial shoe when the industrial shoe protector is secured to the industrial shoe (as seen in Fig.3). Edwards does not disclose the inside edge of the canopy is longer than the outside edge. However, Hipp teaches a shoe protector having a canopy portion (12) with an inside edge (22) being longer than the outside edge (24)(as seen in Fig.9; para.37).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the canopy portion of Edwards to have a longer inside edge than the outside edge, as taught by Hipp, in order to provide additional protection and stability to a user’s foot when wearing the shoe protector on footwear in operating conditions.
Regarding Claim 18, Edwards discloses an industrial shoe protector of claim 17, wherein the industrial shoe protector is configured to secure to an industrial shoe (10) by inserting one or more laces of the industrial shoe through the securing holes (left and right apertures of 25; Col.3, lines 1-2) in the canopy with the tongue extending above the ankle of the industrial shoe and between the laces and a tongue of the industrial shoe (as seen in Fig.3).
Regarding Claim 19, Edwards discloses an industrial shoe protector of claim 17, wherein the tongue and the canopy are of a single unitary construction from a single continuous piece (as seen in Fig.1, 23 & 32 are permanently secured to one another and therefore are a single unitary construction from a single continuous piece).
Regarding Claim 20, Edwards and Hipp disclose the invention substantially as claimed above. While it appears that Hipp shows the inside edge of the canopy is 10% longer than the outside edge in Figure 9, Hipp does not specifically disclose wherein the inside edge of the canopy is 10% longer than the outside edge. However, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the canopy portion inside edge of modified Edwards to be 10% longer than the outside edge, in order to provide the desired amount of protection for the user’s instep. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
	
Regarding Claim 21, Edwards discloses an industrial shoe protector of claim 17, wherein the outside edge and the inside edge are straight edges (as seen in Fig.3 & 5, the edges are straight).  
Regarding Claim 22, Edwards discloses an industrial shoe protector of claim 21, wherein the four corners include an upper outside corner (top lateral corner), a lower outside corner (bottom lateral corner), a lower inside corner (bottom medial corner), and an upper inside corner (top medial corner); wherein the outside edge connected to the lower edge by the lower outside corner, and the lower edge connected to the inside edge by the lower inside corner; and wherein the upper inside corner and the upper outside corner directly merge into a lower portion of the tongue (as seen in Fig.3 & 5).  
Regarding Claim 23, Edwards discloses an industrial shoe protector of claim 22, wherein each of the four corners define a curve (as seen in Fig.3 & 5).

	Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts that the inside and outside edges of the protector are depicted as straight, and the objections and rejections to such should be withdrawn.
	Examiner’s Response: Examiner respectfully disagrees. The drawings do not clearly show the canopy portion of the protector having discernable straight edges, nor does Applicant’s written disclosure support such a claim limitation. Therefore, the objections and 35 U.S.C. 112(a) rejection are upheld at this time.

6.	Applicant’s Remarks: Applicant asserts that Edwards never describes the leather loop 26 as part of the part of the shell 23, but as a separate object attached to the shell 23. Thus the "left aperture of 25" of Edwards is not a hole in the shell 23 and cannot be read into the recited "first securing hole." Likewise, the "right aperture of 25" of Edwards is not a hole in shell 23 and cannot be read into the recited "second securing" hole.
	Examiner’s Response: Examiner respectfully disagrees and notes that loop 25 is permanently connected to 23 and is part of the canopy portion. Therefore, the left and right apertures of Edwards are “in the canopy portion upper quarter”, insofar as has been claimed. Applicant’s argument is not found persuasive.

7.	Applicant’s Remarks: Applicant asserts that the inside and outside edges of Hipp indicated by the Office are an incorrect interpretation of Hipp because 22 and 24 are sides not edges. Applicant also argues the "additional protection" combination reason fails because a POSITA looking at Hipp would not think that making an inside edge longer than the outside edge would improve protection in Edwards. In Edwards, both edges already extend all the way over the laces closest to the toes, so extending either edge further would not add any protection to the laces.
Examiner’s Response: Examiner respectfully disagrees and notes that the while Hipp may refer to 22 and 24 as sides, those sides clearly possess medial/inside and lateral/outside edges, those edges were indicated by the Office and meet the limitations of the claims. Applicant’s argument that the combination fails because Edwards already extends to the toe region is not found persuasive, as a longer inside edge would extend out to cover more of the instep portion of the footwear, which in fact would provide additional protection and stability to a user’s foot when wearing the shoe protector on footwear in operating conditions. Therefore, Applicant’s arguments are not found persuasive.

8.	Applicant’s Remarks: Applicant asserts the edges of 23 of Edwards are not straight by providing their own interpretation of an annotated Figure 5.
Examiner’s Response: Examiner respectfully disagrees and notes that Applicant does not have support for such a claim limitation, as noted above. Further, the edges of 23 of Edwards are straight as seen in annotated Figure 5 below, which follows the edge markings of Edwards. Applicant’s argument is not found persuasive.

    PNG
    media_image2.png
    666
    435
    media_image2.png
    Greyscale


In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732